THE THIRTEENTH COURT OF APPEALS

                                    13-17-00489-CV


                  Mission Consolidated Independent School District
                                         v.
                              ERO International, LLP


                                 On Appeal from the
                 County Court at Law No 6 of Hidalgo County, Texas
                          Trial Cause No. CL-17-2033-F


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment

granting MCISD’s plea to the jurisdiction. Costs of the appeal are adjudged against

appellee, ERO International, LLP.

      We further order this decision certified below for observance.

March 14, 2019